Citation Nr: 0524320	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  02-03 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to additional monthly dependency and indemnity 
compensation (DIC) pursuant to 38 U.S.C.A. § 1311(a)(2).


REPRESENTATION

Appellant represented by:	Denton M. Hatch, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

In a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, the RO granted entitlement to service connection for 
the veteran's death and DIC as his surviving spouse.  The 
appellant appealed this decision on the basis that she was 
entitled to additional monthly DIC compensation (enhanced 
DIC) pursuant to 38 U.S.C.A. § 1311(a)(2) (West 2002).  In a 
May 2003 decision, the Board denied her claim.  The appellant 
appealed this decision to the United States Court of Appeals 
for Veterans Claims ("the Court").  In December 2004, the 
Court issued an order vacating the Board's May 2003 decision.  


FINDING OF FACT

The veteran's PTSD was totally disabling for at least 8 years 
prior to his death.  


CONCLUSION OF LAW

Entitlement to additional monthly DIC  pursuant to 38 
U.S.C.A. § 1311(a)(2) is warranted.  38 U.S.C.A. § 1311(a)(2) 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In the instant case, the 
appellant's claim is being granted.  As such, any 
deficiencies with regard to VCAA are harmless and 
nonprejudicial.

Background

The appellant's claim for DIC benefits was received in 
January 2002.  

A review of the veteran's service medical records does not 
reveal any treatment or diagnosis of psychiatric disease or 
injury.  On his separation examination of March 1946, his 
psychiatric evaluation was noted to be normal.  

On June 6, 1994, the veteran filed a formal claim for 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).

There is no evidence of psychiatric treatment until October 
1994, when the veteran underwent a VA examination in 
conjunction with his claim.  The veteran denied having 
received any ongoing treatment for PTSD at that time.  The 
examiner opined that the veteran was not significantly 
impaired industrially and was moderately impaired, socially.  
However, in June 1995, the veteran was afforded another VA 
psychiatric examination by the same examiner who indicated 
that the veteran was actually severely impaired and his 
global assessment of functioning was 47.  Subsequent VA 
examinations were conducted in May 1997, February 1999, and 
June 1999.  Although the level of impairment due to PTSD 
fluctuated, overall a severe level of disability was 
demonstrated.  Other than his spouse, the veteran had 
virtually no social relationships.  

By rating decision of November 1994, the RO granted 
entitlement to service connection for PTSD.  His PTSD was 
evaluated under VA's Schedule for Rating Disabilities, 38 
C.F.R. § 4.130, Diagnostic Code 9411 as 10 percent disabling, 
effective on June 6, 1994.  However, in a rating decision of 
August 1997, this rating was increased to 70 percent 
disabling, effective on June 6, 1994.  Finally, in a rating 
decision of August 1999, the RO granted an increased 
evaluation to 100 percent, effective from July 27, 1998.   
The veteran died on December [redacted], 2001.

The veteran's PTSD was rated under Diagnostic Code 9411.  
During the veteran's lifetime, the rating criteria changed.  
The rating criteria in effect prior to November 7, 1996 for 
Diagnostic Code 9411 provided that the veteran's disability 
is rated according to the General Rating Formula for 
Psychotic Disorders. The General Rating Formula for 
Psychoneurotic Disorders provides the following.  A 70 
percent rating was warranted where the ability to establish 
or maintain effective or favorable relationships with people 
is severely impaired; and when the psychoneurotic symptoms 
are of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.  
The formula provided a 100 percent rating for psychiatric 
disability in which: (1) the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; (2) when there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or (3) when the veteran is demonstrably 
unable to obtain or retain employment.  The veteran needed to 
only have one of the three criteria to establish a total 
rating.  

The modified regulations for mental disorders were found in 
38 C.F.R. §§ 4.125-4.130 (1997).  PTSD was then evaluated 
under Diagnostic Code 9411 under the General Rating Formula 
for Mental Disorders.  The revised rating criteria provided: 
A 70 percent rating for occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: Suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating was 
provided for total occupational and social impairment, due to 
such symptoms as: Gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. 38 
C.F.R. §§ 4.125-4.130 (1997).

Analysis

DIC may be awarded to a surviving spouse upon the service-
connected death of the veteran.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.5(a).  DIC shall be paid to a surviving spouse at 
a certain monthly rate.  The rate shall be increased by a 
certain sum in the case of the death of a veteran who at the 
time of death was in receipt of or was entitled to receive 
(or but for the receipt of retired pay or retirement pay was 
entitled to receive) compensation for a service-connected 
disability that was rated totally disabling for a continuous 
period of at least 8 years immediately preceding death.  In 
determining the period of a veteran's disability for DIC 
purposes, only periods in which the veteran was married to 
the surviving spouse shall be considered.  38 U.S.C.A. § 
1311(a)(2).

When the veteran's death occurred on or after January 1, 
1993, 38 C.F.R. § 3.5(e)(1) provides that the monthly rate of 
DIC for a surviving spouse shall be the amount set forth in 
38 U.S.C.A. § 1311(a)(1).  This rate shall be increased by 
the amount set forth in 38 U.S.C.A. § 1311(a)(2) when, as 
indicated above, the veteran had a service-connected 
disability evaluated as totally disabling for a continuous 
period of at least 8 years immediately preceding death.  In 
determining the period of a veteran's disability for DIC 
purposes, only periods during which the veteran was married 
to the surviving spouse shall be considered.  The resulting 
rate is subject to increase as provided in 38 C.F.R. § 
3.5(e)(3) and (4).  See generally 38 U.S.C.A. § 1311(a)(2); 
38 C.F.R. § 3.5(e).

In Hix v. Gober, 225 F. 3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to enhanced DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), 38 C.F.R. § 20.1106 permits VA to consider whether 
the veteran, although not actually in receipt of a total 
evaluation for the requisite period of time, was nonetheless 
hypothetically entitled to receive such evaluation based upon 
a de novo review of the evidence on file.  

Following the issuance of the Federal Circuit opinion in Hix, 
the Board sought a VA General Counsel opinion specifically 
with respect to the evidence to be considered in 
determinations of hypothetical entitlement for purposes of 38 
U.S.C.A. § 1311(a)(2).  See VAOPGCPREC 9-2000.  In December 
2000, VA General Counsel issued a precedential opinion which 
found that the Federal Circuit's language in the Hix opinion 
regarding consideration of new evidence presented by the 
surviving spouse was obiter dictum (words of an opinion 
entirely unnecessary for the decision of the case) and not 
binding precedent as to claims for DIC under 38 U.S.C.A. § 
1311(a)(2) because the specific holding of the Federal 
Circuit was to affirm the Court's earlier decision in Hix 
authorizing consideration of entitlement to additional DIC 
benefits on a "hypothetical" theory.  The Federal Circuit's 
statement, at the very end of its opinion, mentioning 
consideration of any new evidence submitted, conflicted with 
earlier holdings by the Courts' decisions indicating that 
hypothetical entitlement exists when the "evidence in the 
veteran's claims file or VA custody prior to the veteran's 
death" show that the veteran was entitled to a total 
disability rating for the specified period prior to death.  
See Green v. Brown, 10 Vet. App. 111, 118 (1997); Cole v. 
West, 13 Vet. App. 268, 274 (1999).  This VA General Counsel 
opinion specifically concluded that the Federal Circuit's 
decision in Hix did not require VA to accept and consider 
evidence submitted after a veteran's death and offered to 
establish, under 38 U.S.C.A. § 1311(a)(2), that the veteran 
was "entitled to receive" compensation from VA during his 
lifetime for a service-connected disability that was rated 
totally disabling for a continuous period of at least eight 
years immediately preceding his death.  

38 C.F.R. § 3.22 was amended as of January 21, 2000, to 
define the statutory term "entitled to receive" so as to 
exclude "hypothetical entitlement" language previously 
recognized by the Court.

Thereafter, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I), the United States Court of Appeals for 
the Federal Circuit noted that 38 C.F.R. § 20.1106 was 
apparently inconsistent with 38 CFR § 3.22.  The Court 
ordered VA to issue regulations to either remove or explain 
the apparent inconsistency.  In the NOVA I decision, the 
Federal Circuit concluded that 38 C.F.R. § 3.22 and 38 C.F.R. 
§ 20.1106 stated apparently inconsistent interpretations of 
virtually identical statutes codified at 38 U.S.C. § 1318(b) 
and 38 U.S.C. § 1311(a)(2), respectively.  Both statutes 
authorize payment of certain DIC benefits to survivors of 
veterans who were, at the time of death "entitled to receive" 
disability compensation for a service-connected disability 
that was rated totally disabling for a specified number of 
years immediately preceding death.  The court concluded that 
38 C.F.R. § 3.22 interprets 38 U.S.C. § 1318(b) as providing 
that the question of whether the veteran was "entitled to 
receive" such benefits would be governed by VA decisions 
during the veteran's lifetime, except where such decisions 
are found to contain a clear and unmistakable error (CUE).  
The court concluded that Section 20.1106 interprets 38 U.S.C. 
§ 1311(a)(2), as requiring VA to disregard all decisions 
during the veteran's lifetime.  The court directed VA to 
conduct rulemaking to either revise one of its regulations to 
harmonize its interpretation of the statutes or to explain 
the basis for the apparent inconsistency in its 
interpretation of those statutes.

In response to the Court's directive, VA concluded that the 
language, context, and legislative history of 38 U.S.C. § 
1318(b) and 38 U.S.C. § 1311(a)(2), viewed together, clearly 
evinced Congress's intent to authorize DIC only in cases 
where the veteran's entitlement to total disability 
compensation for the specified number of years prior to death 
was established by ratings during the veteran's lifetime or 
by correction of CUE in such decisions.  Accordingly, 38 
C.F.R. § 20.1106 was amended to clarify that, as with 
decisions under 38 U.S.C. § 1318, decisions under 38 U.S.C. § 
1311(a)(2) will be decided taking into consideration prior 
dispositions made during the veteran's lifetime of issues 
involved in the survivor's claim.  The effect of this change 
was to make VA's position clear that entitlement to benefits 
under either 38 U.S.C. § 1318 or 38 U.S.C. § 1311 must be 
based on the determinations made during the veteran's 
lifetime, or challenges to such decisions on the basis of 
CUE, rather than on de novo posthumous determinations as to 
whether the veteran hypothetically could have been entitled 
to certain benefits if he or she had applied for them during 
his or her lifetime.  See 67 Fed. Reg. 16309, 16317 (Apr. 5, 
2002).  

The revision of 38 C.F.R. § 20.1106 was not a "substantive" 
change.  Rather, the change made to this section was part of 
an "interpretive rule" reflecting the Secretary's conclusion 
that VA has never been authorized, or had the authority, 
under 38 U.S.C. § 1311 to award additional DIC benefits where 
the veteran merely had hypothetical, as opposed to actual, 
entitlement to compensation.

The VA's interpretation was confirmed by the decision by the 
United States Court of Appeals for the Federal Circuit in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II) in which that Court stated that the Department 
should also continue to process claims for survivor benefits 
that would be rejected because they are based on the filing 
of new claims after the veteran's death, since we have found 
that the Department's interpretation of the statue as barring 
such claims is permissible and reasonable.  Thus, it appeared 
that hypothetical entitlement was no longer viable.  

In Rodriguez v. Nicholson, No. 03-1276 (U.S. Vet. App. August 
5, 2005), the Court determined that the theory of 
hypothetical entitlement should be applied to claims pending 
the date of the change of 38 C.F.R. § 3.22, on January 21, 
2000.  Prior to that time, the amended 38 C.F.R. § 3.22 could 
not be retroactively applied.  

In this case, in the Board's May 2003 decision, which was 
vacated, the Board determined that even if the Board made a 
factual determination that the veteran was totally disabled 
due to PTSD for eight years prior to his death, he could not 
be hypothetically entitled to service connection for eight 
continuous years as the date of his claim for service 
connection was received less than eight years prior to his 
death.  The veteran had not in fact been evaluated as 100 
percent disabled for eight continuous years prior to his 
death.  In addition, the Board found that the veteran could 
not be hypothetically entitled to a total disability 
evaluation for eight continuous years prior to his death 
because his claim for service connection was received less 
than eight years before he died.  

In reliance on VAOPGCPREC 9-2000, the Board did not consider 
a June 2002 opinion letter of D.H., M.D., which was submitted 
by the appellant.  

On appeal, the Court invalidated VAOPGCPREC 9-2000, stating 
that the new evidence presented by the surviving spouse must 
be considered.  In addition, the Court acknowledged the 
argument that the appellant was not entitled to enhanced DIC 
because the veteran filed his claim for service connection 
for PTSD less than eight years immediately preceding his 
death and, therefore, the effective date could not be prior 
to that date of claim or the date entitlement arose.  
However, the Court determined that this argument was subsumed 
in and foreclosed by the Federal Circuit's holding in Hix 
that a surviving spouse's claim for DIC does not rely upon a 
prior adjudication of a veteran's claim for disability 
benefits and must be adjudicated based upon a de novo 
determination of the veteran's disability.  Thus, the 
appellant's claim must be adjudicated de novo, without 
consideration of the effective date of the veteran's prior 
grant of service connection for PTSD or the date of the 
original claim therefore.  

The Court stated that for consideration by the Board was the 
question of whether the newly submitted medical opinion was 
sufficient to conclude that the veteran hypothetically would 
have been entitled to a 100 percent service connection 
disability rating for the entirety of the eight years 
immediately preceding his death.  

Thus, the Court indicated to the Board that Hix was 
controlling and has instructed the Board to apply 
hypothetical entitlement.  

The Board notes that Rodriguez indicated that the amended 
38 C.F.R. § 3.22 was applicable as of January 21, 2000.  
Prior to that time, the amended 38 C.F.R. § 3.22 could not be 
retroactively applied to pending claims and that hypothetical 
entitlement could be considered.  This case was not pending 
on January 21, 2000.  The claim was received in 2002.  
Nevertheless, the Board has been instructed by the Court to 
consider hypothetical entitlement.  The Board is bound by the 
instructions by the Court.  

A review of the evidence shows that the veteran served in 
combat and witnessed many wartime atrocities.  They 
negatively affected him, psychiatrically.  From the time of 
his separation from service, according to competent evidence, 
he has had difficulty functioning, particularly on a social 
level, due to his psychiatric impairment, which was related 
to service.  He eventually was diagnosed with PTSD.  The VA 
examinations of record show severe impairment.  In viewing 
these reports in light of additional lay evidence describing 
the veteran's extremely stressful experiences and symptoms, 
it is clear that he was severely socially impaired.  He also 
became severely industrially impaired.  The attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community.  Under 
the old criteria for PTSD, this equated to total impairment 
warranting a 100 percent rating.  Under the new criteria, it 
is uncertain whether the veteran demonstrated all of the 
listed symptoms for a 100 percent rating, but the evidence in 
its totality showed total social impairment.  This is 
consistent with the opinion of Dr. D.H. who examined the 
veteran several times over the years, that the veteran was 
totally impaired due to PTSD for at least 8 years prior to 
his death.  

In light of the foregoing, the Board finds that entitlement 
to additional monthly DIC pursuant to 38 U.S.C.A. § 
1311(a)(2) is warranted.  


ORDER

Entitlement to additional monthly DIC pursuant to 38 U.S.C.A. 
§ 1311(a)(2) is granted.  


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


